Clarke, J.:
The relator notified the police that he had a pistol in his house without a permit. - Thereupon a captain of police went to his house and found a loaded revolver and some loaded shells in a small cabinet in the bedroom adjoining the parlor. He asked the defendant why he kept the revolver there and defendant said he preferred not to answer the question. The captain asked if . defendant had a permit, tó which he replied no. Whereupon the captain placed the relator under arrest and took him before a city magistrate, charging him with a violation of • section 1897 of the Penal Law, as amended in 1911. Relator was held in $500 bail for trial at Special Sessions. He thereupon sued out a writ of habeas corpus and was discharged, the court saying: “ The precise and only question here involved is as to whether the possession thereby made an offense is actual physical possession or a constructive possession. The word ‘ possession ’ means, depending on the connection in which it is used, physical possession or constructive possession. The act in question is a penal statute, and under well-settled principles is to be strictly construed. To hold that every possible kind of constructive possession is made a crime would be to give to the language a very broad significance. By limiting it to physical possession the necessary requirements of the language are met, and in view of the rules governing the interpretation of penal statutes, I do not think it is proper to extend its meaning beyond the actual requirements of the language used. It .would certainly be going very far to-assurne that, the Legislature intended to make every constructive possession of such a weapon a crime; such construction would raise a very serious question as- to whether so construed the act was not Unconstitutional as without the police power, which every sovereign State possesses.” (74 Misc. Rep. 151.)
In 1910, section 1897 of the Penal Law, found in article 172, entitled “Public Safety, ” provided that “A person who attempts *415to use against another, or who carries, or possesses any instrument or weapon of the kind commonly known as a slungshot, billy, sandclub or metal knuckles, or who with intent to use the same against another, carries or possesses a dagger, dirk or dangerous' knife is guilty óf a felony.
“Any person under the age of sixteen years, who shall have, carry or have in his possession in any public place any of the articles named or described in the last section which it is forbidden therein to offer, sell, loan, lease or give to him, shall be guilty of a misdemeanor.
“Any person over the age of sixteen years, who shall have or carry concealed upon his person in any city, village or town of this State, any pistol, revolver or other fire-arm without a written license therefor, theretofore issued to him by a police magistrate of such city or village or by a justice of the peace of such town, or in such manner as may be prescribed by ordinance of such city, village or town, shall be guilty of a misdemeanor.
“ No person not a citizen of the United States, shall have or carry fire-arms or dangerous weapons in any public place at any time. This section shall not apply to the regular and ordinary transportation of fire-arms as merchandise, nor to sheriffs, policemen or to other duly appointed peace officers, nor to duly authorized military or civil organizations when parading, nor to the members thereof when going to and from the places of meeting of their respective organizations.”
This section was amended by chapter 195 of the Laws of 1911. The 1st paragraph was amended by adding to the weapons enumerated. The 2d paragraph was amended by omitting the words “ in any public place.” The 3d and 4th paragraphs were amended by raising the offense from a misdemeanor to a felony in each case. There was inserted between the 2d and 3d paragraphs, as the section then existed, the following: “Any person oyer the age of sixteen years, who shall have in his possession.. in any city, village or town of this State, any pistol, revolver or other firearm of a size which may be concealed upon the person, without a written license therefor, issued to him- by a police, magistrate of such city or village, or by a justice of the peace of such town, or in such manner as may he *416prescribed by ordinance in such city, village or town, shall be guilty of a misdemeanor. ”
Evidently the Legislature intended to define, and provide punishment for, a different offense from any that had theretofore been covered by the section. It was inserted immediately before a paragraph which provided that any person over the age of sixteen years who shall have or carry concealed upon his person a pistol without a license should be guilty of a felony; and the Legislature had used in two of the other paragraphs of the same section the words “who shall have, carry or have in his possession, ” and 1 ‘ who shall have or carry ” and in the other “who carries or possesses.” But when it came to amend by' inserting this entirely new provision in the center of the section, the wording of which was clear and before the Legislature for amendment, it left out the word “carries,” which appeared in each of the other paragraphs, and provided that “any person over the age of sixteen years who shall have in his possession * * * any pistol * * * of a size which may be concealed upon the person, without a written license therefor, * * . * shall be guilty of a misdemeanor.”
The learned court at Special Term has limited the language of the paragraph added to the section by, in effect, writing into the language thereof words which the Legislature left out, so that he makes it read, any person who shall carry or have in his physical possession any pistol which may be concealed upon the person shall be guilty of a misdemeanor. As the following clause already read that any person who shall have or carry concealed upon his person a pistol shall be guilty of a felony, this construction would make the offense a felony or a misdemeanor, depending upon whether the pistol should be carried upon the person, concealed, or not; and the sole effect of the act, which was passed, after considerable public discussion, as a forward step in an attempt to limit crimes of violence, would be to provide against the open carrying of pistols which were of a size to be concealed — an utterly unreasonable conclusion in view of the fact that' there was no evil of that kind to be protected against and that such a remedy for the real evil that did exist would be inapplicable and inefficient. The legislation *417must "be interpreted in view of the preceding condition of the law and the evil aimed- at. The language itself, “ any pistol * * * of a size which maybe concealed upon the person,” indicated that the Legislature intended exactly what it said, to prohibit a person at any time and in any place, within a city, village or town, to have such a pistol in his possession without the permit required.
As bearing upon the intention of the Legislature, it is worthy of notice that said chapter 195 of the Laws of 1911, added to article 172 of the Penal Law an entirely new section, as follows:
“§ 1914. Sale of pistols, revolvers and other firearms. Every person selling a pistol, revolver or other firearm of a size which may be concealed upon the person,'whether such seller is a retail dealer, pawnbroker or otherwise, shall keep a register in which shall be entered at the time of sale, the date of sale, name, age, occupation and residence of every purchaser of such a pistol, revolver or other firearm, together with the calibre, make, model, manufacturer’s number or other mark of identification on such pistol, revolver or other firearm. Such person shall also, before delivering the same to the purchaser, require such purchaser to produce a permit for possessing or carrying the same as required by law, and shall also enter in such register the date of such permit, the number thereon, if any, and the name of the magistrate or other officer by whom the same "was issued. Every person who shall fail to keep a register and to enter therein the facts required by this section, or who shall fail to exact the production of a permit to possess or carry such pistol, revolver or other firearm, if such permit is required by law, shall be guilty of a misdemeanor. Such register shall be open at all reasonable hours for the inspection of any peace officer. Every person becoming the lawful possessor of such a pistol, revolver or other firearm, who shall sell, give or transfer the same to another person without first notifying the police authorities, shall be guilty of a misdemeanor. This section shall not apply to wholesale dealers.”
In People ex rel. Brown v. Woodruff. (32 N. Y. 364) the the court said: “ It is always competent for the Legislature to *418speak clearly and without equivocation, and it is safer for the judicial department to follow the plain intent and obvious meaning of the act, rather than to speculate upon what might have been the views of the Legislature in the emergency which may have arisen.”
In Tompkins v. Hunter (149 N. Y. 11Y, 122) the court said: “In construing statutes it is a well-established rule that resort-must be had to the natural signification of the words employed, and if they have a definite meaning which involves no absurdity or contradiction, there is no room for construction, and courts have no right to add to or take away from that meaning. (Newell v. People, 7 N. Y. 9, 97; McCluskey v. Cromwell, 11 N. Y. 593, 601; People ex rel. Brown v. Woodruff, 32 N. Y. 355, 364; Matter of Miller, 110 N. Y. 216, 222.) * * *
“In the Matter of Miller [110 N. Y. 216], where it was contended that the reason and equity of a statute brought within its operation certain parties not mentioned in it, it was said:! ‘ If that be so, it constitutes no reason for controlling its language, although it might seem that the Legislature would have provided for such a case had their attention been directed to it.’ It is not the duty of courts to disregard the plain words of a statute, even in favor -of what may be termed an equitable construction.”
In People v. Luhrs (195 N. Y. 377) the court reiterated “the rule of construction that all the words of a statute are to be given effect, if possible. It would be unreasonable to hold that the Legislature intended to prohibit the same act by two successive commands, expressed in two successive clauses, each of which makes that identical act a crime, when the statute permits the construction that the second clause was aimed at a different evil, caused by a different act, the prohibition of which was necessary to furnish the complete protection which it was the object of the Legislature to afford.”
Delator respondent, in his brief upon this appeal, repudiates the construction placed upon the act by the Special Term and says: “It seems fair to believe that the Legislature did mean to prohibit constructive possession in the home of the unlicensed home-revolver. * *'* The only question that relator submits, on this appeal [is] the constitutionality of the law for licensing *419the possession of the home-revolver. ” He says further that he “explicitly abandons all narrow and technical considerations by admitting that an unlicensed possession of a concealable ' weapon, committed by having a concealable revolver at home in a drawer or cabinet, is prohibited by the statute. By further admitting that constructive possession of a revolver in the home was prohibited by the statute as much as an actual physical possession. By further admitting that the prohibition relates to citizens of New York State and that the Legislature had the home in mind as much as it had public places in mind when it made this prohibition; by admitting further that there is nothing obscure in the language of the statute in so far as an intention to prohibit the possession in the home of revolvers without a license therefor.” What he stands upon is the inherent and inalienable right to keep and bear arms, declared by the English Bill of Bights, inherited by the Colonies, recognized by the Bill of Bights as adopted in this State, and in the Constitutions of many other States, and alluded to in the second amendment to the Constitution of the United States, which provides: “A well regulated militia being necessary to the security of a free State, the right of the people to keep and bear arms shall not be infringed.”
It is settled by a long line of authorities that the first ten amendments to the Constitution of the United States are not operative on the States. (Barron v. Mayor and City Council of Baltimore, 7 Pet. 243; Spies v. Illinois, 123 U. S. 131; Brown v. New Jersey, 175 id. 172; Maxwell v. Dow, 176 id. 581; Twining v. New Jersey, 211 id. 78.) In Robertson v. Baldwin (165 U. S. 275) Brown, J., said: “The law is perfectly well settled that the.first ten amendments to the. Constitution, commonly known as the Bill of Bights, were not intended to lay down any novel principles of government, but simply to embody certain guaranties and immunities which we had inherited from our English ancestors, and which had from time immemorial been subject to certain well-recognized exceptions arising from the necessities of the case. In incorporating these principles into the fundamental law there was no intention of disregarding the exceptions, which continued to be recognized as if they had been formally *420expressed. Thus * * * the right of the people to keep and hear arms * * * is not infringed by laws prohibiting the carrying of concealed weapons.” And it has been specifically held that the second amendment, here relied upon, has no other effect than to restrict the powers of the National government. As said by the chief - justice in United States v. Cruikshank (92 U. S. 542), the right of the people to keep and bear arms “is not a right granted by the Constitution. Neither is it in any manner dependent upon that instrument.” (See, also, Presser v. Illinois, 116 U. S. 252; Miller v. Texas, 153 id. 535; Andrews v. State, 50 Tenn. 165.)
In People v. Persce (204 N. Y. 397), in passing upon section 1897 of the Penal Law prior to the amendment here under consideration, the Court of Appeals said: “Neither is there any constitutional provision securing the right to bear arms which prohibits legislation with reference to such weapons as are specifically before us for consideration. The provision in the Constitution of the United States that c the right of the people to keep and bear arms'shall not be infringed ’ is not designed to control legislation by the State. (Presser v. Illinois, 116 U. S. 252.) There is no provision in the State Constitution at least directly bearing on this subject, but only in the statutory Bill of Eights.”
The Legislatures of nearly all the States have enacted statutes'making it an indictable offense to carry concealed weapons. The general rule is stated in the American and English Encyclopaedia of Law (Vol. 5 [2d, ed.] p. 731): “ The provisions of the State statutes prohibiting the carrying of concealed weapons do not infringe any constitutional right of the citizen, but are merely police regulations forbidding the carrying of weapons in a particular manner which is found dangerous to the safety and peace of the citizen.”
In People v. Demorio (123 App. Div. 665) the Appellate Division in the Second Department said: “That part of section 410 of the Penal Code pertinent to this case provides: Any person over the age of sixteen years, who shall have or carry concealed upon his person in any city or village of this State, any pistol, revolver, or other firearm, without a written license therefor, theretofore issued to him by a police magistrate of *421such city or village, * * * shall he guilty of a misdemeanor.’ There is no dispute that the defendant was found outside of a bar in a barroom with a revolver in his pocket. The appeal rests upon the contention that the defendant was on his own premises, and that any proof of intent was lacking. The statute does not contain any exception which permits the carrying while on one’s own premises of such a weapon concealed about the person. Wharton on Criminal Law (10th ed. § 1557) says: ‘ It is"no defense that the weapons, when there is no such exception in the statutes, were only carried about in the defend-. ant’s own house.’ Bishop on Statutory Crimes (3d ed. § 789) says: ‘Nor will it avail him that the carrying was on his own premises unless the statute has this exception,’ citing cases. (See, too, Harman v. State, 69 Ala. 248; Carroll v. State, 28 Ark. 99; Maupin v. State, 89 Tenn. 367.) The mere fact that a man carries such a weapon in his own curtilage does not warrant the conclusion that he would not use it if occasion offered — and does not negative the conclusion that he did not have it under such circumstances for any wrongful, offensive or defensive purposes. This part of the-statute quoted does not contain any provision as to intent to use the same, hence the intent may be presumed from the commission of the act.”
The .provisions of the Bill of Bights, in this State, are embodied in the statutes, to wit, the Civil Bights Law (Consol. Laws, chap. 6 [Laws of 1909, chap. 14], art. 2), and not in the Constitution. Nevertheless we fully recognize the proposition that the rights enumerated in the Bill of Bights were not created by such declaration. They are of such character as necessarily pertains to free men in a free State. But in order to appeal thereto for the purpose of declaring null and void an act of the Legislature, possessing all the law-making power of the people, it is necessary, before the act is declared null and void, that it should clearly be made to appear that it is in flat violation of some fundamental right of which the citizen may not be deprived by any power.
The right to keep and bear arms is coupled with the statement why the right is preserved and protected, viz., that ‘ ‘ a well regulated militia being necessary to the security of a free State. ” (Civil Bights Law, § 4.) If the Legislature had prohibited the
*422keeping of arms, it would have been clearly beyond its power. As said by the Supreme Court of the United States in Presser v. Illinois {supra): “ It is undoubtedly true that all citizens capable of bearing arms constitute the reserved military force or reserve militia of the United States as well as of the States, and in view of this prerogative of the general government, as well as of its general powers, the States cannot, even laying the constitutional provision in question out of view, prohibit the people from keeping and bearing arms, so as to deprive the United States of their rightful resource for maintaining the public security, and disable the people from performing their duty to the general government. But as already stated, we think it clear that the sections under consideration do not have this effect.”
Li English v. State (35 Tex. 473), in referring to a statute prohibiting the carrying of certain specified deadly weapons, among others, pistols, daggers, slungshots and bowie knives, the court said: “ To refer the deadly devices and instruments called in the statute ‘ deadly weapons,’ to the proper or necessary arms of a c well-regulated militia,’ is simply ridiculous. No kind of travesty, however subtle or ingenious, could so misconstrue this provision of the Constitution of the United States, as to make it cover and protect that pernicious vice, from which so many murders, assassinations, and deadly assaults have sprung, and which it was doubtless the intention of the Legislature to punish and prohibit. The word ‘ arms ’ in the connection we find it in the Constitution of the United States, refers to the arms of a militiaman or soldier, and the word is used in its military sense. The arms of the infantry soldier are the musket and bayonet; of cavalry and dragoons, the sabre, holster pistols and carbine; of the artillery, the field piece, siege gun, and mortar, with side arms.”
Many other cases are to the same effect in interpreting the character of “arms” referred to and upholding the statutes against the carrying of concealed weapons.
In the statute at bar the Legislature has not prohibited the keeping of arms. For the safety of the public, for the preservation of the public peace, in the exercise of the police power, the means employed being within its discretion and not in that of the courts, unless flagrantly in violation of constitutional
*423provisions, the Legislature has passed a regulative, not a prohibitory, act. Legislation which has for its object the promotion of the public welfare and safety falls within the scope of the police power and must be submitted to even though it imposes restraints and burdens on the individual. The rights of the individual are subordinate to the welfare of the State. The only question that can then arise is whether the means employed are appropriate and reasonably necessary for the accomplishment of the purpose in view and are not unduly oppressive. (People ex rel. Nechamcus v. Warden, etc., 144 N. Y. 529; People v. Ewer, 141 id. 129; Wright v. Hart, 182 id. 330; Holden v. Hardy, 169 U. S. 366; Gundling v. Chicago, 177 id. 183; Lemieux v. Young, 211 id. 489.)
There had been for many years upon the statute books a law against the carriage of concealed weapons. No court in this country, so far as I know, has ever declared such a law in violation of the Constitution or the Bill of Eights. It did not seem effective in preventing crimes of violence in this State. Of the same kind and character, but proceeding a step further with the regulatory legislation, the Legislature has now picked out one particular kind of arm, the handy, the usual and the favorite weapon of the turbulent criminal class, and has said that in our organized communities, our cities, towns and villages where the public peace is protected by the officers of organized government, the citizen may not have that particular kind of weapon without a permit, as it had already said that he might •not carry it on his person without a permit. If he has it in his possession, he can readily stick it in his pocket when he goes abroad. In the attempt to prevent this particular kind of crime, the carrying of concealed weapons, the Legislature says that possessing a concealable pistol shall be a misdemeanor. It is an attempt to keep away temptation, opportunity. If the citizen carries it concealed on his person it is a felony; if he has it in his possession handy and ready whenever the impulse shall come to violate the law, he shall be guilty of a misdemeanor, unless a permit is procured. The Legislature assumed that the obligation to procure the permit would be a most effective preventive to the possession of such weapon by the criminal classes.
*424I am unable to persuade myself that such an act, regulating a right which is not denied, is not a legitimate exercise of the police power of the State. Whether it is a wise law, whether it will accomplish the purpose for which it was intended, whether it will check crimes of violence, is not the business of the court to inquire. If it fails to accomplish the purpose intended, if it creates more evil than good, if it is an annoyance and an incentive to blackmail, it can easily be repealed by thé same law-making power which enacted it. The sole question for the court is, not whether the Legislature ought to have enacted the particular statute, not whether the particular statute was wise, but solely whether it was within the power of the Legislature to adopt;, and when a litigant comes into court to ask the court to declare a particular statute null and Void as being beyond the power of the Legislature to pass he must show precisely and conclusively that it is beyond such power.
“Whether the legislation was wise is not for us to consider. The motives actuating and the inducements held out to the Legislature are not the subject- of inquiry by the courts, which are bound to assume that the law-making body acted with a desire to promote the public good. Its enactments must stand, provided always that they do not contravene the Constitution, and the test of constitutionality is always one of power — nothing else.” (Bohmer v. Haffen, 161 N. Y. 390, 399.)
“This is not a question of substituting the judgment of the court for that of the Legislature. If the act be within the-power of the State it is valid, although the judgment of the court might- be totally opposed to the enactment of such a law. But the question would still remain: Is it within the police power of the State ? and that question must be answered by .the court.” (Lochner v. New York, 198 U. S. 45, 56.)
It should be borne in mind that this appeal is in a habeas coipus proceeding, brought by the relator solely to test the validity of the law; that he concedes the possession in his house of a loaded revolver, and that such possession and such weapon came within the purview of the law; .that it has been held under the former law that the carrying of a concealed weapon upon one’s person upon his own premises was prohib*425ited by said law (People v. Demorio, supra), and that the •Court of Appeals, in People v. Persce (supra), has held that a theoretical, technical and fanciful construction was not to be put upon the law, saying of the former statute: “It clearly should not be construed to mean a possession for instance such as would theoretically and technically follow from the legal ownership, of a weapon in a collection of curious and interesting objects.”
As the former law prohibited the carrying concealed a revolver upon the person, even upon one’s own premises, the present law is but a step further and prohibits the possession of a concealable revolver upon the premises without a permit.
As I think that the statute is merely along the line of regulation, and fairly within the undoubted police power of the Legislature, I think it must be sustained by the courts.
It follows, therefore, that the order appealed from should be reversed, and that the writ of habeas corpus should be quashed and the relator remanded.
Laughlin and Miller, JJ., concurred; Ingraham, P. J., and Scott, J., dissented.